Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
Response to Amendment
Claims 1-19, and 27 have been canceled.  Claims 26, 28, 30, and 38-39 have been amended.  Claims 20-25, and 32-36 were previously withdrawn.  Claims 20-26, and 28-39 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 5/23/22.

Response to Arguments
Applicant’s arguments with respect to claims 26, and 28-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-31 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (U.S. 5,064,343).

    PNG
    media_image1.png
    607
    778
    media_image1.png
    Greyscale


Re claim 26:
Mills discloses a cooling circuit (Fig. 2 (a type of cooling circuit as shown and as described in Col. 2, Lines 63-67)) for a gas turbine engine (10, gas turbine engine - Col. 1, Line 67), comprising: 
a cooling channel (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of cooling channel; element A corresponds to element 50 including the entrance of element 50, the outlet of element 50, and the passage therethrough)) for a flow of cooling fluid (see Fig. 2, Col. 2, Lines 59-67, and Col. 3, Lines 37-41), the cooling channel (Modified Fig. 2 above - A) defined between a radially outer surface (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of radially outer surface)) and a radially inner surface (Modified fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of radially inner surface))(see Modified Fig. 2 above - element A is shown defined between element C and element B), the radially outer surface (Modified Fig. 2 above - C) opposite the radially inner surface (Modified Fig. 2 above - B)(see Modified Fig. 2 above - element C is shown opposite element B), the radially inner surface (Modified Fig. 2 above - B) exposed to a hot gas path (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of hot gas path)) of the gas turbine engine (10)(see Modified Fig. 2 above - element B is shown exposed to element D), the cooling channel (Modified Fig. 2 above - A) having an inlet (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of inlet of element A; element E corresponds to the portion of element 50 abutted to element 42)) and an outlet (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F as a type of outlet; element F corresponds to the portion of element 50 which is nearest element 60)) defined adjacent a cooling passage (Modified Fig. 2 above - G (person having ordinary skill in the art would recognize element G as a type of cooling passage; element G corresponds to the depicted passage through element 50 between elements F and E)); and 
an insert (42, valve - Col. 2, Line 41 (a type of insert as shown in Fig. 2)) that varies in position between a first position (see Fig. 2 at element 42 (position of element 42 depicted in Fig. 2 is a type of first position; described at Col. 2, Lines 60-63)) and a second position (see Fig. 2 and Col. 3, Lines 25-38 - “…the increase in temperature via the control ring structure 24 affects the valve 42, the legs of the "U" of which grow… holes 48 and 52 become malaligned and the holes 46 and 50 become aligned….” (as shown in Fig. 2, for holes 46 and 50 to become aligned as element 42 grows requires holes 46 and 50 to transition from the position shown in Fig. 2 through intermediate positions between fully closed as shown and fully open/aligned, and the intermediate positions include a type of second position (any instantaneous intermediate position of element 42 as it grows before becoming fully open can reasonably be interpreted as a type of second position))) based on changes in an environmental temperature of the insert (see Fig. 2 and Col. 2, Lines 44-51 and Col. 3, Lines 24-38), 
wherein the first position (position of element 42 depicted in Fig. 2) blocks the cooling channel (Modified Fig. 2 above - A) to reduce the flow of cooling fluid therethrough (see Modified Fig. 2 above and Col. 2, Lines 61-63 (in Modified Fig. 2 above, element 42 is shown fully blocking element A as described at Col. 2, Lines 61-63)),
wherein the second position (any instantaneous intermediate position of element 42 as it grows before becoming fully open (see Fig. 2 and Col. 3, Lines 25-38)) unblocks the cooling channel (Modified Fig. 2 above - A) to increase the flow of cooling fluid therethrough (see Fig. 2 and Col. 3, Lines 25-41 - “the increase in temperature via the control ring structure 24 affects the valve 42, the legs of the "U" of which grow… holes 46 and 50 become aligned……Cooling air is then directed at the downstream face 60…”), and 
wherein the insert (42) is positioned over the inlet (Modified Fig. 2 above - E) in both the first position and the second position (see Modified Fig. 2 above - element 42 is shown configured such that it is positioned over element E (therefore element 42 is positioned over element E in the first position) and must also be positioned over element E for elements 46 and 50 to become aligned).
Re claims 28-29:
Mills discloses the cooling circuit (Fig. 2) of claim 26 (as described above), wherein the inlet (Modified Fig. 2 above - E) has an inlet flow area (see Modified Fig. 2 above at element E (element E corresponds to the portion of element 50 which is abutted element 42, and per Col. 2, Line 57, element 50 is a “hole” and per Col. 3, Lines 24-41 element 50 becomes aligned with element 46 to direct cooling air to element 60 and therefore element E must have a type of inlet flow area)), and wherein the first position (position of element 42 as depicted in Fig. 2) of the insert (42) reduces the inlet flow area by at least 50% (see Fig. 2 and Col. 2, Lines 61-63 (Fig. 2 shows element 42 completely blocking element 50 which is a reduction of inlet flow area by 100% which is a reduction of the inlet flow area by at least 50%))(claim 28); and wherein the first position (position of element 42 as depicted in Fig. 2) of the insert (42) reduces the inlet flow area by at least 80% (see Fig. 2 and Col. 2, Lines 61-63 (Fig. 2 shows element 42 completely blocking element 50 which is a reduction of inlet flow area by 100% which is a reduction of the inlet flow area by at least 80%))(claim 29).
Re claim 30:
Mills discloses the cooling circuit (Fig. 2) of claim 26 (as described above), wherein the cooling channel (Modified Fig. 2 above - A) is defined in a shroud (22, shroud - Col. 2, Line 4; 24, control ring - Col. 2, Lines 12-14 (person having ordinary skill in the art would recognize elements 22 and 24 collectively as a type of shroud))(see Modified Fig. 2 above - element A is shown defined in element 22/24 (element which includes element 60 is part of element 20 per Col. 3, Lines 40-41)), wherein the radially inner surface (Modified fig. 2 above - B) is positioned radially adjacent a plurality of turbine rotor blades (20, stage of turbine blades - Col. 2, Line 11)(see Modified Fig. 2 above - element B is shown positioned adjacent element 20), and wherein the inlet (Modified Fig. 2 above - E) of the cooling channel (Modified Fig. 2 above - A) is defined in a forward end (Modified Fig. 2 above - H (person having ordinary skill in the art would recognize element H as a type of forward end of element 22/24)) of the shroud (22/24)(see Modified Fig. 2 above - element E is shown defined in element H).
Re claim 31:
Mills discloses the cooling circuit (Fig. 2) of claim 30 (as described above), wherein the insert (42) is made from a material that has a larger coefficient of thermal expansion than a material from which4Serial No.: 17/060,162Attorney Docket No.: 311170-US-3/GECV-312-CONResponse to Office Action of February 22, 2022 the shroud (22/24) is made such that the insert (42) expands to a greater extent than the shroud (22/24) at a given temperature (Col. 2, Lines 44-51).
Re claim 39:
Mills discloses a shroud assembly (Fig. 2 (a type of shroud assembly as shown and as described in Col. 2, Lines 3-14)) for a gas turbine engine (10, gas turbine engine - Col. 1, Line 67), comprising: 
a shroud (22, shroud - Col. 2, Line 4; 24, control ring - Col. 2, Lines 12-14 (person having ordinary skill in the art would recognize elements 22 and 24 collectively as a type of shroud)) having a radially outer surface (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of radially outer surface)) opposite a radially inner surface (Modified fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of radially inner surface))(see Modified Fig. 2 above - element C is shown opposite element B), the radially inner surface (Modified Fig. 2 above - B) exposed to a hot gas path (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of hot gas path)) of the gas turbine engine (10)(see Modified Fig. 2 above - element B is shown exposed to element D) and positioned radially adjacent a plurality of turbine rotor blades (20, stage of turbine blades - Col. 2, Line 11)(see Modified Fig. 2 above - element B is shown positioned adjacent element 20); 
a cooling channel (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of cooling channel; element A corresponds to element 50 including the entrance of element 50, the outlet of element 50, and the passage therethrough)) for a flow of cooling fluid (see Fig. 2, Col. 2, Lines 59-67, and Col. 3, Lines 37-41) defined in the shroud (22/24)(see Modified Fig. 2 above - element A is shown defined in element 22/24 (element which includes element 60 is part of element 20 per Col. 3, Lines 40-41)), the cooling channel (Modified Fig. 2 above - A) having an inlet (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of inlet of element A; element E corresponds to the portion of element 50 abutted to element 42)) defined in a forward end (Modified Fig. 2 above - H (person having ordinary skill in the art would recognize element H as a type of forward end of element 22/24)) of the shroud (22/24)(see Modified Fig. 2 above - element E is shown defined in element H) and an outlet (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F as a type of outlet; element F corresponds to the portion of element 50 which is nearest element 60)) defined within the shroud (22/24) adjacent an internal cooling passage (62, holes - Col. 3, Line 43 (a type of internal cooling passage as shown in Fig. 2 and as described in Col. 3, Lines 41-43)) of the shroud (22/24)(see Modified Fig. 2 above - element F is shown defined within element 22/24 adjacent element 62); and 
an insert (42, valve - Col. 2, Line 41 (a type of insert as shown in Fig. 2)) that varies in position between a first position (see Fig. 2 at element 42 (position of element 42 depicted in Fig. 2 is a type of first position; described at Col. 2, Lines 60-63)) and a second position (see Fig. 2 and Col. 3, Lines 25-38 - “…the increase in temperature via the control ring structure 24 affects the valve 42, the legs of the "U" of which grow… holes 48 and 52 become malaligned and the holes 46 and 50 become aligned….” (as shown in Fig. 2, for holes 46 and 50 to become aligned as element 42 grows requires holes 46 and 50 to transition from the position shown in Fig. 2 through intermediate positions between fully closed as shown and fully open/aligned, and the intermediate positions include a type of second position (any instantaneous intermediate position of element 42 as it grows before becoming fully open can reasonably be interpreted as a type of second position))) based on changes in an environmental temperature or pressure of the shroud assembly (22/24)(see Fig. 2 and Col. 2, Lines 44-51 and Col. 3, Lines 24-38), 
wherein the first position (position of element 42 depicted in Fig. 2) blocks the cooling channel (Modified Fig. 2 above - A) to reduce the flow of cooling fluid therethrough (see Modified Fig. 2 above and Col. 2, Lines 61-63 (in Modified Fig. 2 above, element 42 is shown fully blocking element A as described at Col. 2, Lines 61-63)),
wherein the second position (any instantaneous intermediate position of element 42 as it grows before becoming fully open (see Fig. 2 and Col. 3, Lines 25-38)) unblocks the cooling channel (Modified Fig. 2 above - A) to increase the flow of cooling fluid therethrough (see Fig. 2 and Col. 3, Lines 25-41 - “the increase in temperature via the control ring structure 24 affects the valve 42, the legs of the "U" of which grow… holes 46 and 50 become aligned……Cooling air is then directed at the downstream face 60…”), and 
wherein the insert (42) surrounds the inlet (Modified Fig. 2 above - E) in both the first position and the second position (see Modified Fig. 2 above - element 42 is shown configured such that it surrounds element E (therefore element 42 surrounds element E in the first position) and must also surround element E for elements 46 and 50 to become aligned).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (U.S. 5,064,343), as applied to claim 26 above, in view of Tesh et al. (U.S. 2010/0239414).
Re claims 37-38:
Mills discloses the cooling circuit (Fig. 2) of claim 26 (as described above).
Mills fails to disclose wherein the insert is made from a shape memory alloy (claim 37), nor wherein the shape memory alloy is a two-way shape memory alloy (claim 38).
Tesh teaches wherein an insert (124, spring - Para 26 (shown as a type of insert in Figs. 4-6)) is made from a shape memory alloy (Para 27); and wherein the shape memory alloy is a two-way shape memory alloy (Para 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the insert of Mills after the insert of Tesh (thereby using the material of Tesh’s insert for the insert of Mills) for the advantage of the ability to recover a preset shape upon heating above a transformation temperature and to return to a certain, alternate shape upon cooling below the transformation temperature (Tesh; Para 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hallinger et al. (U.S. 3,975,901) discloses a cooling circuit for a gas turbine engine (see Figs. 2 and 2a) comprising an insert that varies in position (8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/9/22